Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 27, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  140301                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  BRONSON METHODIST HOSPITAL,                                                                         Alton Thomas Davis,
           Plaintiff-Appellant,                                                                                          Justices


  v                                                                 SC: 140301
                                                                    COA: 286087
                                                                    Kalamazoo CC: 08-000066-NF
  ALLSTATE INSURANCE COMPANY,
            Defendant-Appellee.

  _________________________________________/

         By order of May 25, 2010, the application for leave to appeal the November 24,
  2009 judgment of the Court of Appeals was held in abeyance pending the decision in
  Univ of Mich Regents v Titan Ins Co (Docket No. 136905). On order of the Court, the
  case having been decided on July 31, 2010, 487 Mich ___ (2010), the application is again
  considered, and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 27, 2010                    _________________________________________
           p1020                                                               Clerk